Citation Nr: 1217681	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-37 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of an injury to the coccyx.

2.  Entitlement to service connection for lumbar spine disorder, claimed as ruptured vertebrae.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1974 to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 2011, the Veteran, sitting at the RO, testified during a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The June 2010 rating decision, it appears that the RO reopened claim for service connection for residuals of an injury to the coccyx.  But, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  


FINDINGS OF FACT

1.  A July 1987 rating decision denied service connection for residuals of an injury to the coccyx on the basis that there was no evidence of chronic disability related to active service.  The Veteran was notified in writing of the determination and his appellate rights and did not perfect an appeal. 

2.  The evidence associated with the claims file since the July 1987 rating decision suggests the presence of current coccyx disability and must be considered to fairly adjudicate the claim. 

3.  The evidence preponderates against a finding that the Veteran has coccyx disability that had its clinical onset in or is otherwise related to service.

4.  The evidence preponderates against a finding that chronic lumbar spine disability, including ruptured vertebrae, had their clinical onset in or are otherwise related to service. 


CONCLUSIONS OF LAW

1.  The July 1987 rating decision that denied service connection for residuals of an injury to the coccyx is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  The evidence presented since the July 1987 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  Chronic disability of the coccyx was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4. A lumbar spine disorder, including ruptured vertebrae, was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In March and April 2010 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March and April 2010 letters, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The United States Court of Appeals for Veterans Claims (Court) has provided specific guidance as to adequate notice in cases, such as this one, concerning new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board finds that the appellant has received adequate notice consistent with the Court's holding in Kent in the April 2010 letter. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records were obtained.  The Veteran's VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

In April 2011, the Veteran was afforded a VA examination in conjunction with his claims, and the examiner provided an opinion regarding the etiology of the claimed disorders and a clear rationale for his opinion from which the Board may render a fair and reasoned decision.  The examination report is of record.  See 38 C.F.R. § 3.326 (2011).  The Board finds that the duty to assist the Veteran has been satisfied in this case

II. Legal Analysis

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A. New and Material Evidence

A July 1987 rating decision denied the Veteran's claim for entitlement to service connection for residuals of an injury to the coccyx on the basis that chronic disability was not exhibited in service or thereafter.  The Veteran was advised in writing of the RO's determination and of his appellate rights and did not appeal.  That determination is final and may not be reopened without new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

An application to reopen the appellant's claim was received in March 2010.  The evidence added to the record since the July 1987 rating decision includes VA and private medical records and reports, dated from 2002 to 2011, and written and oral statements from the Veteran and others in support of his claim, including a September 2010 letter to the Veteran from a VA medical facility indicating that results of an x-ray of his lumbar spine showed possibly a minimally displaced fracture of the distal segment of the coccyx (tailbone).

The evidence added to the record since the July 1987 RO decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim.  Since the previous denial was premised, in part, on a finding that there was no evidence that the Veteran had a chronic coccyx disorder, the September 2010 VA letter indicating that x-rays showed possibly a minimally displaced fracture of the distal segment of the coccyx (tailbone) relates to an unestablished fact necessary to substantiate the claim.  Thus, new and material evidence has been submitted.  The issue of entitlement to service connection for residuals of an injury to the coccyx is reopened.  The reopened claim is considered on a de novo basis below.

B. Service Connection

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This is also a direct service connection theory of entitlement.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

The Board observes that the Veteran testified that he worked as an independent duty corpsman and provided some medical assistance including minor surgery (see Board hearing transcript at page 6).  His Report of Separation from Active Duty (DD Form 214) indicates that he completed Basic Hospital Corps School.  However, there is no evidence that he has the specialized medical expertise needed to render a professional opinion as to the etiology of the disabilities that are the subject of this appeal.  See Black v. Brown, 10 Vet. App. 279, 284 (1997); cf. Goss v. Brown, 9 Vet. App. 109, 113 (1996); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A. Residuals of Injury to the Coccyx

The Veteran asserts that he has residuals of a coccyx fracture incurred during active military service.  He indicates that he was injured in a parachute jump, treated in the emergency room the following day when he was advised that he had a possible coccyx fracture, and ordered to bed rest for two weeks, but continued to have chronic pain.  The Veteran testified that he saw his x-rays while in the hospital that showed a "very obvious" displacement of the lower two or three segments of his coccyx (see Board hearing transcript at page 10).  The Veteran said that an unqualified petty officer signed his medical records that did not show a fracture (Id.).  After 1982, he said that he had chiropractic treatment, but rarely received regular treatment due to a lack of medical insurance (Id. at 13).  It was reported that all available evidence in support of his claim had been obtained or requested and was unavailable.  

In the instant case, the Board finds that a preponderance of the evidence is against a finding that the Veteran has residuals of an injury to the coccyx that was incurred in or otherwise the result of his active military service.

Service treatment records reveal that, in April 1975, the Veteran seen in the emergency room for trauma to the coccyx.  Results of x-rays taken at the time were that no fracture was noted.  When examined for separation in December 1976, the Veteran's spine and other musculoskeletal system was normal.  

Post service, a June 1986 VA examination report includes the Veteran's complaint of back pain.  He gave a history of injuring his coccyx during a parachute jump in service and said he was seen in the hospital by a medical officer who reviewed x-rays and found that he had a coccyx fracture.  There was no other medical treatment and the Veteran said he was not hospitalized.  The Veteran currently complained of pain at the tip of his spine and, on examination, the examiner performed a rectal examination and manipulated the coccyx that caused the Veteran considerable pain.  Results of x-rays of the Veteran's coccyx taken at the time revealed satisfactory alignment and a fracture line could not be isolated.  It was noted that prior films reportedly demonstrated a coccygeal fracture and were unavailable for comparison or evaluation.  The radiologic impression was currently intact coccyx.  

Private medical records indicate that the Veteran underwent chiropractic treatment for back pain from February to July 2002, from January to November 2007, and from March to April 2010.

Private medical records, dated from March 2003 to November 2007, include the Veteran's complaints of back pain, and note that he had multiple rib fractures and osteopenia.  Results of a computed tomography (CT) of his chest, abdomen, and pelvis performed in June 2004 revealed rib fractures with no pelvic abnormality described.

Results of a private March 2005 bone mineral densitometry test indicate that the Veteran had borderline osteopenia without definite evidence of osteoporosis.

A January 2007 private medical record indicates that x-rays of the Veteran's thoracic spine appeared to show several old compression fractures at approximately T6-T7 levels.  X-rays of his lumbar spine showed L1-l2 decreased disc space, L5-S1 encroachment with decreased posterior disc space, increased lateral curve and significant pelvic tilting lower on the left side with shifting right.

A January 2007 private chiropractic record includes diagnoses of pelvic segmental or somatic dysfunction and pelvic pain.

The Veteran submitted May 2010 signed statements from his friend and relatives in support of his claim that address back problems, but not his coccyx disorder.

The September 2010 VA letter to the Veteran indicates that results of x-rays of his lumbar spine revealed some arthritic changes, especially in the lower segments.  There was "possibly" a minimally displaced fracture of the distal segment of the coccyx (tailbone) and the Veteran was advised to sit carefully.

In a November 2010 signed statement, M.V., the Veteran's service comrade, said that he recollected that the Veteran experienced a bad landing in a parachute jump that caused significant trauma to his tailbone and lower back.  M.V. knew the Veteran tried be to be tough, was on limited duty for a while, and spent time unable to sit upright.

In April 2011, the Veteran underwent VA spine examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  It was noted that, that in April 1975, the Veteran was injured in a parachute jump.  He was initially unable to move his legs and eventually taken home.  The Veteran regained some feeling in his legs and went to the emergency room the next day.  He was x-rayed, found to have snapped his coccyx but nothing could be done and he was told it would be painful, and placed on bed rest for two weeks and light duty for one month.  He subsequently had constant back pain with occasional leg buckling that caused him to fall.  He had severe pain and tingling and said the pain and medications he caused bowel problems.  This persisted since 1975 with four to five episodes yearly, the last five years ago. 

Upon clinical evaluation, the examiner noted results of x-rays of the Veteran's coccyx taken in September 2010 that showed minimal offset in the distal aspect of the coccyx and may represent minimally displaced fracture through one of the segments.  The sacrum was intact and appeared normal.  The clinical diagnosis was minimally displaced fracture of the distal coccyx.  In the VA examiner's opinion, the Veteran's current coccyx condition was less likely as not (less than 50/50 probability) caused by or a result of the coccyx injury for which he was treated in April 1975 in service. 

The VA examiner noted that there was no x-ray or x-ray report to review from 1975.  Then the examiner stated that 

[a] brief medical note states no fracture of the coccyx.  A [VA general medical examination on June 17, 1987 by a VA examiner] and an xray of the coccyx did not show a fracture line.  [That VA examiner] states that prior films reportedly demonstrated a coccyxgeal fracture but were not available for comparison or review.  A [September 2010] coccyx x ray suggests a Minimal offset in the distal aspect of the coccyx which MAY represent a minimally displaced fracture through one of the segments, there is no compression fracture seen.  This suggests that there may have been a fractured coccyx not identified on initial exam in 1975 or 1987 or this is a new finding based on an unidentified injury or trauma by the patient.  Therefore, given these conflicting reports with current xray it is less likely as not that the [V]eteran's current coccyx was caused by or a result of his injury in service in 1975.  There is no clinical evidence on x-ray in 1975/87 to support the finding.  The 2010 [xray] MAY represent a minimally displaced fracture but ...a fractured coccyx is acute and there should not be residuals from 30+ years later, particularly if the clinical evidence of an xray does not demonstrate a fracture.

The Veteran has contended that service connection should be granted for residuals of an injury to the coccyx.  Although the evidence shows that the Veteran currently has a minimally displaced fracture of the distal coccyx, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that his spine and musculoskeletal system were normal on separation from service and the first post-service report of the minimally displaced fracture of the distal coccyx was in 2010, nearly 35 years after the Veteran's separation from service. 

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that a veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  The Board finds this passage of years to be evidence against service connection. 

Moreover, the only probative medical opinion of record is that of the VA examiner in April 2011, who concluded that the Veteran's minimally displaced fracture of the distal coccyx was less likely than not to have been either, caused by or otherwise a result of the April 1975 in-service injury.  The VA examiner provided a clear and detailed rationale to support that opinion.  While the VA examiner noted that results of the September 2010 x-ray suggested a minimal offset in the distal aspect of the coccyx that "MAY" represent a minimally displaced fracture through one of the segments, there was no compression fracture seen.  It was added that a fracture to the coccyx would not ordinarily have residuals more than 30 years later.  The physician said that "there may have been" a fractured coccyx unidentified on initial exam in 1975 or 1987, or this was a new finding based on an unidentified injury or trauma by the Veteran.  However, it was not likely that any current coccyx disability was related to service.   

In short, no medical opinion or other medical evidence relating the Veteran's claimed residuals of an injury to the coccyx to service or any incident of service has been presented.  The preponderance of the evidence is against the Veteran's claim for service connection for residuals of an injury to the coccyx, and his claim must be denied. 

B. Lumbar Spine Disorder, Claimed as Ruptured Vertebrae

The Veteran further asserts that he has a lumbar spine disorder, claimed as ruptured vertebrae, incurred during active military service.  His representative stated during the Board hearing that the Veteran's vertebrae were injured in the same parachute jump in which he injured his coccyx (see Board hearing transcript at page 3).  The Veteran testified that what he read in his medical write up was not what appeared in his service treatment records (Id. at 14).  He believed documents were missing from his records (Id. at 15).  The Veteran stated that he mentioned his lumbar spine problem when examined for separation but was told he would have to extend his enlistment to pursue the disability (Id. at 9).  He said that the parachute jump was the "only back injury" he ever had and denied any pre-service back problems (Id. at 13).  The Veteran indicated that chiropractors who treated him over the years spotted his fractures and he submitted their available records (Id. at 15-16).

In the instant case, the Board finds that the preponderance of the competent medical and other credible evidence of record is against a finding that the Veteran has lumbar spine ruptured vertebrae, or that another diagnosed lumbar spine disorder was incurred in or otherwise the result of his active military service. 

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a lumbar spine disorder.  When examined for separation in December 1976, the Veteran's spine and musculoskeletal system were normal.

Post service, a June 1987 signed statement from C.M.B., M.D., is to the effect that the Veteran sustained a work-related back injury in May 1986 when he lifted a heavy load and caused a strain to the sacro-iliac joint region.  An acute lumbosacral strain was noted.  When seen the following week, in June 1986, the Veteran still had back pain.

The June 1986 VA examination report includes the Veteran's complaint of back pain but a lumbar spine disorder was not diagnosed.

As noted, the Veteran received chiropractic treatment for back pain from February to July 2002, from January to November 2007, and from March to April 2010.

The private medical records, dated from March 2003 to November 2007, include the Veteran's complaints of back pain, and note he had multiple rib fractures and osteopenia.

A July 2004 private medical record includes the Veteran's complaint of left lower posterior thoracic pain.  He denied painful joints or muscles.  The assessment included fractured ribs per CT scan and new displacement of rib fracture with development of hematoma on x-ray.

A March 2005 private medical report of a CT scan of the Veteran's lumbar spine showed mild broad based disc bulge at L3-L4.

The January 2007 private report of x-rays of the Veteran's thoracic spine described several old compression fractures at approximately the T6-T7 levels.  X-rays of the lumbar spine showed L1-l2 decreased disc space, L5-S1 encroachment with decreased posterior disc space, increased lateral curve and significant pelvic tilting lower on the left side with shifting right.

The January 2007 private chiropractic record includes diagnoses of lumbar spondylolisthesis (acquired) and lumbar spondylosis -arthritis without spinal cord pressure.

In the May 2010 signed statements N.C., the Veteran's friend, said that the Veteran was treated for over twenty years for his chronic back problem that occurred due to a parachute accident in service.  The Veteran's wife noted his back problem and that he described having an accident in service.  R. and D.M., the Veteran's siblings, said that the Veteran's back problems since service originated with a parachute accident.

The September 2010 VA letter to the Veteran includes results of x-rays of his lumbar spine that revealed some arthritic changes, especially in the lower segments.  

In his November 2010 signed statement, M.V., the Veteran's service comrade said he recollected that the Veteran experienced a bad landing in a parachute jump that caused significant trauma to his tailbone and lower back.  M.V. knew the Veteran tried be to be tough, was on limited duty for a while, and spent time unable to sit upright.

In April 2011, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  Upon clinical evaluation, the diagnoses included degenerative joint disease of the lumbar spine at L2-L3 with large osteophytes and disc space narrowing at L5-S1.  The VA examiner said that the Veteran's lumbar spine showed degenerative disc disease "but no compression fractures".  

According to the VA examiner, there was documented medical evidence from Dr. B. in June 1986(1987) that the Veteran sustained a work-related back injury in May 1986 when he lifted a heavy load that caused a strain to the sacro-iliac joint region.  A lumbosacral strain was noted and the Veteran was seen for back pain in June 1986.  The VA examiner said that the Veteran was not seen again by that provider.  Many years have passed since the Veteran's discharge from military service.  There was little evidence documenting his back pain and treatments.  A minimal fracture to his coccyx was not the cause of his degenerative disc disease, osteophytes, and narrowing of the L5-S1 disc spaces.  The VA examiner said that evolved over time with wear and tear of the spine.  Also, the Veteran reported the work injury that caused the back strain and it occurred almost 10 years after his release from service.  Therefore, the Veteran's current rupture of the vertebra lumbar was not caused by or a result of or a residual of his fractured coccyx in service.

The Veteran has contended that service connection should be granted for a lumbar spine disorder, claimed as ruptured vertebrae.  The record demonstrates that no lumbar spine ruptured vertebrae were found in service or on separation from service.  Moreover, VA and non-VA medical records and examination reports, dated after the Veteran's separation from service, reveal no showing that he had lumbar spine ruptured vertebrae.  In fact, the April 2011 VA examiner did not diagnose the Veteran with lumbar spine ruptured vertebrae.  Furthermore, the Veteran has submitted no evidence to show that he currently has lumbar spine ruptured vertebrae.  In short, no medical opinion or other medical evidence showing that the Veteran currently has lumbar spine ruptured vertebrae has been presented.  See Degmetich; Brammer; Rabideau v. Derwinski, 2 Vet. App. at 143; see also Caluza v. Brown, 7 Vet. App. at 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").

Additionally, in his initial claim for VA benefits, received by the RO in May 1987, the Veteran did not even mention lumbar spine ruptured vertebrae.  Such an omission argues against the Veteran's current claim for service connection, filed nearly 23 years later.  It seems likely that he would have filed for compensation at the time if he thought the disability warranted service connection.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

To the extent that the Veteran would also contend that service connection should be granted for degenerative disc disease of the lumbar spine, no competent evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that his spine was normal on separation from service and the first post service complaint of low back pain is from 1986, 10 years after his discharge from active service and associated with an intercurrent work-related injury, and the first evidence of record of degenerative disc disease of the lumbar spine is from 2010, nearly 35 years after the Veteran's separation from service.  See Mense v. Derwinski and Maxson v. Gober, supra.

Moreover, the only probative opinion of record is that of the April 2011 VA examiner who opined that the Veteran's degenerative disc disease was not due to his coccyx injury in service.  The VA examiner provided a clear rationale to support his opinion.  There is no medical opinion that contradicts this conclusion.

The preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for lumbar spine rupture vertebrae and the claim is denied.

Both Disabilities. 

While the Veteran maintains that he has residuals of a coccyx fracture and lumbar spine ruptured vertebrae related to military service, as lay persons, neither he, nor his friends and relatives have been shown to be capable of making medical conclusions, thus, their statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And, as noted above, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as back pain, a broken leg, varicose veins, or even tinnitus, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  

While the Veteran is competent to state that he injured his coccyx and lumbar spine in service, he is not competent to state that he had chronic lumbar spine or coccyx pathology as a result of that injury.  The lumbar spine and coccyx pathology of ruptured vertebrae and a fractured coccyx is not readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on x-rays and other diagnostic tools to diagnose lumbar spine ruptured vertebrae, degenerative disc disease, and a coccyx fracture.  To the extent he is claiming continuity of coccyx and lumbar spine symptoms since the in-service injury, he is not a reliable historian in this respect.  He testified that he reported having lumbar spine difficulties when examined for service discharge but was told he would need to extend his enlistment to pursue the disability, but examination of his spine and musculoskeletal at that time was normal.  When first seen for back pathology after service, he described a work-related injury the previous month that was long after his service discharge although, the Veteran testified that the only back injury he ever had was the one in service.  The Board does not find that there is credible evidence of continuity of symptomatology present. 

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claim for service connection for a lumbar spine disorder, claimed as ruptured vertebrae, and residuals of a coccyx injury and his claims are therefore denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of an injury to the coccyx is reopened

Service connection for residuals of an injury to the coccyx is denied.

Service connection for a lumbar spine disorder, claimed as ruptured vertebrae, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


